DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: An apparatus for dispensing a product including the features “a sensor positioned adjacent to a bottom end of the storage rack; a magnet affixed to the weight, the magnet being configured to substantially align with the sensor once the plurality of products have been completely dispensed from the storage rack.” in combination with the rest of the claim language is not taught and/or rendered obvious by the prior art.
Claims 15-16 are allowed.
The following is an examiner’s statement of reasons for allowance: A method of dispensing a product from a plurality of products located in a storage rack of a product dispenser including the method steps “exerting a downward force on the plurality products located in the storage rack with a weight and a magnet affixed to the weight to move the plurality of products along the storage rack in response to activation of the button” in combination with the rest of the claim language is not taught and/or rendered obvious by the prior art.



s 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance: An apparatus for dispensing a product including the features “a first sensor positioned adjacent to a bottom end of the first storage rack wherein the first magnet is configured to substantially align with the first sensor once the first plurality of products have been completely dispensed from the first storage rack” in combination with the rest of the claim language is not taught and/or rendered obvious by the prior art.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYODEJI T OJOFEITIMI whose telephone number is (571)272-6557.  The examiner can normally be reached on 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GENE CRAWFORD can be reached on (571) 272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 

/AYODEJI T OJOFEITIMI/Examiner, Art Unit 3651                                                                                                                                                                                                        
/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651